ORDER
PER CURIAM.
Kenneth Wenfeel (“Defendant”) appeals from the judgment following his conviction on three counts of robbery in the first degree, Section 569.020,1 and three counts of armed criminal action, Section 571.015. Defendant alleges the trial court erred in overruling his motions for acquittal and new trial because the State failed to present sufficient evidence identifying Defendant as one of the two robbers.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).

. All statutory references are to RSMo 2000 unless otherwise noted.